November 10, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
PETROFAC FACILITIES MANAGEMENT INTERNATIONAL LIMITED AND
           PETROFAC BROWNFIELD, LTD., Appellants

NO. 14-15-00354-CV                           V.

                       IMMI TURBINES, INC., Appellee
                     ________________________________

        Today the Court heard the parties’ joint motion to vacate the order signed
by the court below on March 27, 2015. Having considered the motion and found it
meritorious, we VACATE the trial court’s order AND REMAND the cause to the
trial court for further proceedings.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.